Citation Nr: 1747363	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  07-38 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 14, 2016, and in excess of 50 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for psoriasis prior to January 8, 2009, and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to February 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this claim currently lies with the RO in Montgomery, Alabama.  In a June 2017 decision review officer decision, the evaluation for PTSD was increased to 50 percent, effective March 14, 2016, and the evaluation for psoriasis was increased to 30 percent, effective January 8, 2009.  However, as these increases did not constitute full grants of the possible benefits sought, and as the Veteran has not withdrawn his claims, the increased rating issues remain pending and are characterized accordingly.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed to obtain possible outstanding relevant private treatment records.  VA treatment records from April 2005 through May 2017, which were added to the claims file in June 2017, note that the Veteran was being treated by an outside medical provider until about December 2013.  Consequently, on remand, efforts should be undertaken to obtain the Veteran's private care provider's treatment records, as they may be relevant to the Veteran's claims for increased ratings for PTSD and psoriasis.

Also, any updated VA treatment records should be obtained and associated with the claims file on remand.



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to identify the names and addresses of any private treatment providers (current and former) who have treated him for his service-connected PTSD and psoriasis, including a provider that December 2013 VA treatment records indicate the Veteran stopped receiving treatment from around December 2013.  After securing any necessary VA Form 21-4142, Authorization and Consent to Release Information to VA, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure these records should be documented in the claims file.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records from May 2017 to the present.

3.  After completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




